Title: James Barbour to James Madison, 5 May 1827
From: Barbour, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                May 5. 27
                            
                        
                        After a diligent search among the files of this Department, and a personal inspection of the letter books the
                            only document I could find of those referred to by you was Armstrong’s letter to Jackson of May 28th 1814—
                        That I think you are in possession of. If not, and you wish it, or indeed any other paper belonging to the
                            Department I will most gladly send you. I beg to offer you an assurance of my high regard
                        
                            
                                James Barbour
                            
                        
                    